Order entered May 22, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00481-CV

                               DAVID BARNES, Appellant

                                             V.

KATHERINE KINSER, JONATHAN BATES, AND KINSER & BATES, LLP, Appellees

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-18-01550-F

                                         ORDER
       Before the Court is appellant’s May 20, 2019 unopposed motion for an extension of time

to file his brief. We GRANT the motion and ORDER appellant’s brief due on or before June

11, 2019.


                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE